Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 10f11. PagelD #: 6

EXHIBIT A
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20.2 of 11. PagelD #: 7

EFILED LUCAS COUNTY
12/30/2019 01:35 PM
COMMON PLEAS COURT
BERNIE QUILTER, CLERK

:* efile id 47206
»
\
0
IN THE COURT OF COMMON PLE G-4801-C1-0201904885-08
LUCAS COUNTY OHIO udg
ALFONSO J GONZALEZ
Michael Rice * Case No:
3490 Woodmont Drive * -
Lambertville, MI 48144 * Judge:
- * ¢
Plaintiff, * COMPLAINT WITH JURY DEMAND
*
vs. *
*
Grimon Properties, LLC *
Attention: George Simon *
$215 Monroe St., Suite 9 * Matthew B. Bryant (0085991)
Toledo, Ohio 43623 * — BRYANT LEGAL, LLC
* 3450 W. Central Avenue, Suite 370
Defendant. * Toledo, Ohio 43606 —
* Ph: (419) 824-4439
* Fax: (419) 932-6719
* — mbryant@bryantlegalllc.com
*
* — Attorney for Plaintiff
*

HHH HM He he a ee HO a a HH

Now comes Plaintiff, Michael Rice, complaining of Defendant, Grimon Properties, LLC,

as follows:
GENERAL ALLEGATIONS
1. At all times relevant, Plaintiff Michael Rice (hereinafter “Plaintiff” or “Mr. Rice”)

was employed by Defendant Grimon Properties, LLC (hereinafter “Defendant” or “Grimon”) in

EXHIBIT A
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 3 o0f11. PagelID#: 8

Tolelo, Ohio as a Property Manager.
v 2. Plaintiff maintained this position without incident for approximately 13 years until
he was injured on the job.

3. On or about September 14, 2019, Plaintiff was injured and subsequently filed a
workers’ compensation claim for an injury that occurred at Plaintiff's place of employment, which
resulted in the removal of two of Plaintiff's fingers due to the workplace injury.

4. Plaintiff has been forced to undergo surgery due to the injuries sustained as related
to the workers’ compensation claim.

5. He also was forced to take a temporary medical leave as a result of the injuries and
disabilities, actual or perceived, while he is anticipated to recover.

6. During the course of Plaintiff’s 13 years of employment with Defendant, Plaintiff
was a valued member of his team, and he received positive performance reviews, thereby
enhancing Defendant’s reputation in the community and enjoyed an otherwise positive relationship
with Grimon until the aforementioned injuries were sustained by Plaintiff.

7. Subsequent to filing his workers’ compensation claim, Plaintiff was terminated.
Plaintiff soon learned that his position had not been eliminated, but that Grimon determined to
terminate Plaintiff because of his workers’ compensation claim or because of his disability, actual
or perceived.

8. Upon information and belief, Grimon utilized Plaintiff's workers’ compensation
claim and/or disability as a decision to terminate and/or deny Plaintiff's employment despite his

13-year relationship with Grimon.

 
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 40f11. PagelD#: 9

. COUNT ONE
Workers Compensation Retaliation

; O.R.C.§4123.90

9. Piaintiff incorporates by reference paragraphs | through 8 above as though fully
rewritten herein.

10. Within a short period of time of learning Plaintiff had filed a worker’s
compensation claim, Defendants selected Plaintiff for termination as a result of Plaintiff's claim.

11. The justification that Defendant used in terminating Plaintiff was that his position
had been “eliminated,” but this was merely pretext for Plaintiff's worker’s compensation claim for
his workplace injury, in violation of Ohio law.

12. On or about November 12, 2019, a date within ninety (90) days of Plaintiff's

termination, Defendant received written notice of a claimed violation of O.R.C. §4123.90. To date,

no response to the notice has been received, thereby necessitating this action.

13. Asadirect and proximate result of Defendants’ violation of §4123.90, Plaintiff has

been damaged and has suffered:

(a) Lost wages and future earnings;

(b) Lost benefits including bonus pay, health benefits, insurance
benefits, vacation benefits, and pension benefits; and

(c) | Time and money endeavoring to protect himself from Defendants’
unlawful actions, including costs and reasonable attorney fees.

COUNT TWO
Disability Discrimination
O.R.C. §4112(A)
14. _ Plaintiff incorporates by reference paragraphs 1 through 13 above as though fully

rewritten herein.

 
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 5 of 11. PagelD #: 10

15. As a result of suffering a hand injury and losing two fingers during the course of
his employment with Defendant, Plaintiff is disabled, was perceived as disabled, or is a person
with a history of disability within the meaning given those terms pursuant to the Americans with

Disability Act and the Ohio Revised Code.

16. Notwithstanding the facts alleged in the preceding paragraph, Plaintiff was at all
times able to perform the essential functions of his job as a Property Manager for Defendant with

or without an accommodation.

17. After he suffered the above-described injury, Grimon selected Plaintiff for
termination due to his injuries, whereby it also utilized Plaintiffs disability in its decision to deny
continued employment to Plaintiff. Grimon utilized Plaintiff's disability (hand injury that resulted
in the removal of two fingers) in its decision to terminate and/or deny continued employment to

Plaintiff, disparately.

18. The justification Defendant used in making the decision to terminate Plaintiff that
his position was “eliminated” was merely pretext due to the decision to continue employment
and/or offer hire and/or employment to similarly situated but non-disabled, perceived of as being

disability, or with a history of disability employees with Defendant.

19.  Asadirect and proximate result of Defendant’ s actions, Plaintiff has been damaged
and has suffered: lost wages and future earnings; lost benefits including health benefits, insurance
benefits, vacation benefits, and pension benefits; loss of reputation; mental anguish and emotional

distress; humiliation, embarrassment, and loss of self-esteem; and time and money endeavoring to

protect himself from defendants’ unlawful actions, including costs and reasonable attorney fees.
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 6 of 11. PagelD #: 11

. COUNT THREE

Retaliation
Ohio Revised Code § 4112.02(1)

20. Plaintiff incorporates by reference paragraphs | through 19 above as though fully
rewritten herein.

21. Plaintiff engaged in protected activity by requesting reasonable accommodations
under Ohio law, including but not limited to, medical leave. .

22. Defendant knew that Plaintiff engaged in protected activity.

23. Once Plaintiff engaged in the aforementioned protected activity, Defendant
purposefully retaliated against Plaintiff by taking the following non-exhaustive list of actions: (1)
denying him reasonable accommodation and terminating his employment; (2) holding his use of
medical leave for his disability as a negative factor in Plaintiff's employment given the termination
at issue; (3) terminating his employment; and (5) otherwise treating him less favorably than
similarly situated employees who after reasonable opportunity for discovery are not disabled,
actual or perceived, and who do not have a record of a disability.

24. By Defendant’s foregoing omissions and commissions, Defendant has violated
Ohio Revised Code § 4112.02(1).

25. Asa direct and proximate result of Defendant’s conduct, Plaintiff has suffered and
will continue to suffer economic and non-economic damages, including but not limited to
emotional distress and the loss of compensation, benefits and other terms, privileges and conditions
of employment for which Defendant is liable.

26. Defendant’s conduct was willful, wanton, reckless, and/or malicious for which
Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, declaratory and injunctive relief, and all other relief available under Ohio law.
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 7 of 11. PagelD #: 12

WHEREFORE, Plaintiff prays for judgment for compensatory damages in excess of
$25,000.00; for punitive damages in excess of $25,000.00; for reinstatement, back pay and benefits,
attorneys’ fees, court costs, pre and post-judgment interest, and for any other relief this Court

deems just and equitable.

Respectfully submitted,
Bryant Legal, LLC

/s/ Matthew B. B
Matthew B. Bryant (0085991)
Counsel for Plaintiff

JURY DEMAND
Plaintiff demands a trial by jury on all issues triable by jury.

Respectfully submitted,
Bryant Legal, LLC

‘s/ Matthew B, Bryan
Matthew B. Bryant (0085991)

Counsel for Plaintiff
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 8 of 11. PagelD #: 13

EFILED LUCAS COUNTY

LUCAS COUNTY COMMON PLEAS COURT 12/30/2019 01:35 PM

 

 

CASE DESIGNATION
COMMON PLEAS COURT
TO: Bernie Quilter, Clerk of Courts CASE NO. BERNIE QUILTER, CLERK
efile id 47206
JUDGE__,
The following type of case is being filed: G-4801-CI-0201904885-000
P sional Malpractice Judge
Legal Malpractice (L) ALFONSO J GONZALEZ
Medical Malpractice (M) |
[_] Product Liability (B) C _—
[] Other Tort (C) By submitting the complaint, with the
signature of the Attorney, the Attorney
Workers' Compensation affirms that the name of person with
State Funded (D) settlement authority and his/her direct
Self Insured (K) phone number will be provided upon
request to a party or counsel in this matter
[_] Administrative Appeal (F)
cio Civil
[| Commercial Docket Consumer Fraud (N__]Forfeiture
. [Appropriation (P) Court Ordered
[7 ]Other Civil (H) Certificate of Title

[|Copyright Infringement (W)

This case was previously dismissed pursuant to CIVIL RULE 41 and is to be assigned to
Judge , the original Judge at the time of dismissal. The
previously filed case number was CI

This case is a civil forfeiture case with a criminal case currently pending. The pending case number
is _, assigned to Judge

This case is a Declaratory Judgment case with a personal injury or related case currently pending.
The pending case number is , assigned to Judge

This case is to be reviewed for consolidation in accordance with Local Rule 5.02 as a companion or
related case. This designation sheet will be sent by the Clerk of Courts to the newly assigned Judge for review
with the Judge who has the companion or related case with the lowest case number. The Judge who would
receive the consolidated case may accept or deny consolidation of the case. Both Judges will sign this
designation sheet to indicate the action taken. If the Judge with the lowest case number agrees to accept, the
reassignment of the case by the Administration Judge shall be processed. If there is a disagreement between the
Judges regarding consolidation, the matter may be referred to the Administrative Judge.

 

 

Related/companion case number Assigned Judge

Approve/Deny Date Approve/Deny Date
Attorney Matthew B. Bryant (0085991)

Address Bryant Legal, LLC

 

3450 W Central Ave., Suite 370, Toledo, Ohio 43604
Telephone 419.824.4439

 
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 9 of 11. PagelD #: 14

LUCAS COUNTY COMMON PLEAS COURT

CORNER ADAMS & ERIE STREETS
TOLEDO, OHIO 43604

SUMMONS
CIVIL ACTION
FILING TYPE: OTHER CIVIL
GRIMON PROPERTIES LLC G-4801-CI-0201904885-000
ATTENTION: GEORGE SIMON JUDGE: ALFONSO J GONZALEZ
5215 MONROE ST SUITE 9
TOLEDO, OH 43623

You have the right to seek legal counsel. If you cannot afford a lawyer, you may contact the Legal
Services of Northwest Ohio. If you do not qualify for services by the Legal Services of Northwest Ohio and do
not know an attorney you may contact the Toledo Bar Association's Lawyer Referral Service (419) 242-2000.

 

You have been named as a defendant in a Complaint filed in this Court by the plaintiff named below. A
copy of the Complaint is attached to this Summons.

You are hereby summoned and required to serve upon the plaintiff's attorney, or upon the plaintiff, if he
has no attorney of record, a copy of an answer to the complaint, within twenty-eight (28) days after you receive
this Summons, exclusive of the of the day of service or. to an amended complaint within the remaining
response time to the complaint or 14 days, whichever period may be longer. Your answer must be filed with the
Clerk of Court of Common Pleas within three (3) days after the service of a copy of the Answer on the plaintiff's
attorney.

If you fail to serve and file your Answer, judgment by default will be rendered against you for the relief
demanded in the Complaint.

 

PLAINTIFF (S) ATTORNEY FOR PLAINTIFF(S)
MICHAEL RICE MATTHEW B BRYANT
3490 WOODMONT DRIVE 3450 W CENTRAL AVENUE SUITE 370
LAMBERTVILLE, MI 48144 TOLEDO, OH 43606

BERNIE QUILTER

CLERK OF COURTS

Date: December 31, 2019

° ?
, Clerk

G-4801-C1-0201904885-000 GRIMON PROPERTIES LLC Generated: December 31, 2019
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 10 of 11. PagelD #: 15

ter ern ar re -orFae ak om PR pe eeapee  e t
eet ir rer ee td eee es EE

 

IF YOU DO NOT HIRE AN ATTORNEY

PLEASE READ & RESPOND
(mark one & respond)

 

 

 

I request to be notified by email b : I request to be notified by regular mail
be (Clerk will forward to Court for approval)

 

 

 

 

 

 

i) My email address " . My mailing address

a

Return this Form with your address to:
Clerk of Court

Lucas County Common Pleas Court

700 Adams

Toledo, OH 43604

aft Send email to: Lwatt@co.lucas.oh.us
Subject: G-4801-CI-0201904885-000
GRIMON PROPERTIES LLC

Your email address

ve:

t

7 sas

 

 

If you do NOT hire an attorney & fail to respond
you will NOT receive notification of events related to this case

a |

Case Information is available Online at:
www.co,lucas.oh.us/Clerk
click on the "Dockets Online" link

li) Local Rule 5.05 H. SERVICE BY CLERK’S OFFICE Once journalized, the Clerk of courts Office will transmit
4 the entries to the email address submitted by the parties. Counsel for a party or Pro Se litigant representing
il themselves who do not have an email address may, by motion, request ordinary mail service of entries by the
HH Clerk of Courts Office.

 

G-4801-CI-0201904885-000 GRIMON PROPERTIES LLC Generated: December 31, 2019
Case: 3:20-cv-00131-JZ Doc #: 1-1 Filed: 01/21/20 11 0f11. PagelD #: 16

   
   
 
   

   
  

SENDER RM eae aly cere tees paca ae Te enrol ererelay ahs

"B Compiste items 1, 2, an G *\/ : PDR
Compiete items 1, 2, and 3. EY 4 PA

@ Print your name and address.on the reverse
A V. Dato of Delivery

so that we can return the card to you.
@ Attach this card to the back of the mailpiece,
or on the front: if space permits. |
To D. Is delivery address different from item 17- C1 Yes
GRIMON PROPERTIES LLC . if YES, enter delivery address below: - [].No
G-4801-C1-0201904885-009 CK

 

 

 

ee ee ties

se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

od "
3. Service Type © CO Priority Mail Express®
Tn Tr Sagan O Rea
© Adult Signature Restricted Delivery oO Registered Mail Restrictec
O Certified Mail® Delivery
9590 9402 5236 91 1458 31 OC Certified Mall Restricted Delivery 0 Fatum da for
CQ Coliect on Detivery Merchandise
9 Artinlo. Number. (Trancfar.fram carvira.izhall _—__|.0 Collect on Delivery Restricted Delivery 7 Slonature aller
| 7019; 0700 : 0008: 5040/9235) fi 1 BlResticted Delvery Restricted Delivery
Tria: rs .
PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt
* peat! asia W : First-Class Mail
a ih jean Postage & Fees Pald
USPS
TiealLs Permit No. G-10

 

523b We2 L458 32

wi: *

 

1540 5402
United States XB ® Sender: Please print your name, address, and ZIP+4® in this box®
‘Postal Service Q5 1

yO Bernie Quilter

B® Lucas County Clerk of Courts
“ee 700 Adams St.
0 YS ec, Ohio 43604

  

 

 

Lig? ia.
| Teleddb ied bevhdadiios
